IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                  §
OF THE BAR OF THE SUPREME                  §       No. 86, 2018
COURT OF THE STATE OF                      §
DELAWARE:                                  §
                                           §
CHRISTOPHER D. TEASE,                      §
     Petitioner.                           §
                                           §

                           Submitted: February 20, 2018
                           Decided:   February 22, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                   ORDER

      (1)    On November 20, 2014, the Court transferred the petitioner,

Christopher D. Tease, to disability inactive status, which restricted his ability to

practice law indefinitely and stayed pending disciplinary proceedings against

him. Tease now petitions the Court to be returned to active status.

      (2)    The Office of Disciplinary Counsel does not oppose the petition,

which is supported by an expert evaluation that Tease’s disability has been

removed and that his return to the active practice of law, subject to specific

restrictions, will not be detrimental to the administration of justice in Delaware.

      NOW, THEREFORE, IT IS ORDERED that the petition for reinstatement

is GRANTED. Christopher D. Tease, Esquire shall be reinstated, effective

immediately, as a member of the Bar of this Court subject to the following
conditions for the duration of the pending disciplinary proceedings:

      a.     Tease is prohibited from engaging in the solo practice of law;

      b.     Tease is prohibited from acting as managing partner in charge of

books and records of a firm;

      c.     Tease shall notify any employer of these conditions;

      d.     Tease shall remain in active treatment with a licensed mental health

treatment provider;

      e.     Tease shall execute a formal monitoring agreement with DE-LAP

and comply with all conditions deemed appropriate by DE-LAP;

      f.     Tease shall meet on a monthly basis with a mutually agreed upon

practice monitor who will closely review his legal work and cases, and the

practice monitor shall provide quarterly reports to the ODC regarding Tease’s

compliance with the conditions of reinstatement;

      g.     Tease shall report any violations of the conditions of his

reinstatement to the ODC directly; and

      h.     Tease shall cooperate promptly and fully with the ODC in its efforts

to monitor compliance with his conditions of reinstatement.         Tease shall

cooperate with the ODC’s investigation of any allegations of unprofessional

conduct that may come to the ODC’s attention. Upon the ODC’s request, Tease

shall provide authorization for release of information and documentation, to the

                                       2
extent not granted above, to verify compliance with the conditions of

reinstatement to active status. If the ODC, after giving Tease notice and an

opportunity to respond, concludes that Tease has violated his conditions, then it

may file a petition directly to this Court requesting Tease’s suspension or transfer

to disability active status.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




                                        3